Exhibit 10

WAIVER AND

FIFTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This WAIVER AND FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”), made and entered into as of July 8, 2013, is by and among
The Dolan Company, a Delaware corporation (“Dolan”), as a Borrower and as the
Borrowers’ Agent, the Subsidiaries of Dolan from time to time party to the
Credit Agreement defined below (together with Dolan, the “Borrowers”), the
Lenders from time to time party to the Credit Agreement, and U.S. Bank National
Association, a national banking association (“USBNA”), as LC Issuer, Swing Line
Lender and Administrative Agent.

RECITALS

A. The Borrowers’ Agent, the Borrowers, the Lenders and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement dated as
of December 6, 2010, as amended by the Omnibus Reaffirmation and Amendment
Agreement dated January 31, 2011, the First Amendment to Third Amended and
Restated Credit Agreement dated as of September 30, 2011, the Second Amendment
to Third Amended and Restated Credit Agreement dated as of March 6, 2012, the
Third Amendment to Third Amended and Restated Credit Agreement dated as of
October 5, 2012, and the Fourth Amendment to Third Amended and Restated Credit
Agreement dated as of January 22, 2013 (as further amended, supplemented or
modified from time to time, the “Credit Agreement”).

B. The Borrowers have requested amendments to the Credit Agreement in order to
allow certain of the Borrowers to enter into certain divestiture transactions,
involving various business operations of certain of the Borrowers (the
“Divestiture Transactions”).

C. The Lenders are willing to amend certain provisions of the Credit Agreement,
in each case on and subject to the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendment. Subject only to the terms of Section 3, the Credit
Agreement is hereby amended as follows:

2.1. New Definitions. The definitions of “Divestiture Transactions,”
“Divestiture Side Letter,” “Financial Consultant,” “Fifth Amendment,” “Fifth
Amendment Closing Date,” and “Pledged Notes,” are hereby added to Section 1.1 of
the Credit Agreement, which reads as follows:



--------------------------------------------------------------------------------

“Divestiture Transactions” shall mean sales of the assets or equity of
Borrowers’ NDeX businesses substantially on the terms described in the
Divestiture Side Letter.

“Divestiture Side Letter” shall mean that certain letter describing the
Divestiture Transactions between the Administrative Agent and the Borrowers, and
consented to by the Lenders, dated as of the Fifth Amendment Closing Date.

“Financial Consultant” shall have the meaning set forth in Section 9.6.

“Fifth Amendment”: The Waiver and Fifth Amendment to Third Amended and Restated
Credit Agreement dated as of July 8, 2013, by and between the Borrowers, the
Lenders party to the Credit Agreement, and the Administrative Agent.

“Fifth Amendment Closing Date”: July 8, 2013.

“Pledged Notes” shall mean those promissory notes pledged to the Administrative
Agent and described in Divestiture Side Letter, including any promissory notes
received by a Borrower as consideration for assets sold pursuant to the
Divestiture Transactions.

2.2. Amended Definitions. The definitions of “Aggregate Revolving Commitment,”
“Permitted Acquisitions” and “Revolving Commitment” in Section 1.1 of the Credit
Agreement are amended in their entirety to read as follows:

“Aggregate Revolving Commitment”: The aggregate of the Revolving Commitments of
all the Lenders, as reduced or increased from time to time pursuant to the terms
hereof. As of the Fifth Amendment Closing Date, the Aggregate Revolving
Commitment is $60,000,000; provided, that from and after the Fifth Amendment
Closing Date the maximum Dollar amount of Revolving Loans and LC Obligations at
any time outstanding is capped at $40,000,000.

“Permitted Acquisitions”: None.

“Revolving Commitment”: For each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrowers in an aggregate amount not exceeding the amount set forth on
Schedule 1 as its Revolving Commitment, as the same may be modified as a result
of any assignment that has become effective pursuant to Section 12.3.2 or as
otherwise modified from time to time pursuant to the terms hereof.

 

2



--------------------------------------------------------------------------------

2.3. Required Prepayments. Section 2.2 of the Credit Agreement is hereby amended
by adding the following subsection after subsection (e):

(f) Within 2 Business Days following the receipt thereof, the Borrowers shall,
at any time a Term Loan or Converted Term Loan is outstanding, prepay to the
Administrative Agent for the benefit of the Lenders (i) one hundred percent
(100%) of the cash proceeds of any Divestiture Transaction received by the
Borrower (but excluding payments under continuing technology agreements), net of
the actual cash expenses (including the cost of continuing technology services
relating to sales of intellectual property) and taxes paid by any Borrower in
connection with such sale, (ii) all payments received on any Pledged Note
received by any Borrower, and (iii) all amounts received by any Borrower
pursuant to the proceeding described in the Divestiture Side Letter. All
prepayments under this Section 2.2(f) shall be applied pro rata first to the
unpaid principal balance of the Term Loans and the Converted Term Loans in
inverse chronological order of the maturities (and pro-rata among such
maturities).

2.4. Swing Line Loans. Section 2.22 of the Credit Agreement is hereby deleted in
its entirety.

2.5. Converted Term Loan Commitment. Section 2.23 of the Credit Agreement is
hereby deleted in its entirety.

2.6. Increased Commitment. Section 2.24 of the Credit Agreement is hereby
deleted in its entirety.

2.7. Financial Statements and Reports. Section 6.1 of the Credit Agreement is
amended in its entirety to read as follows:

6.1. Financial Statements and Reports. The Borrowers’ Agent will furnish to the
Administrative Agent, on behalf of the Lenders:

(a) As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrowers, the consolidated financial statements of the
Borrowers and their Subsidiaries consisting of at least statements of income,
cash flow and changes in stockholders’ equity, and a consolidated balance sheet
as at the end of such year, setting forth in each case in comparative form
corresponding figures from the previous annual audit, certified without
qualification by McGladrey & Pullen, LLP or other independent certified public
accountants of recognized national standing selected by the Borrowers and
reasonably acceptable to the Administrative Agent, together with any management
letters, management reports or other reasonably supplementary comments or
reports to the Borrowers’ Agent or its board of directors furnished by such
accountants; provided, however, that so long as the Borrowers are required to
file reports on Form 10-K with the Securities and Exchange Commission pursuant
to Section 13(a) or 15(d) of the Securities Exchange Act of 1934,

 

3



--------------------------------------------------------------------------------

as amended, the Borrowers shall be deemed to have fulfilled their obligations to
furnish the Administrative Agent the financial statements, management letters,
management reports or other supplementary comments or reports in respect of any
fiscal year by furnishing to the Administrative Agent a copy of said report for
such fiscal year by the date prescribed in this Section 6.1(a) provided,
further, that the Borrowers shall be deemed to have made such delivery of such
Form 10-K if it shall have timely made such Form 10-K available on “EDGAR” and
on its home page on the internet (at the date of this Agreement located at:
http//www.thedolancompany.com) (such availability thereof being referred to as
“Electronic Delivery”); and provided, further, that the Borrowers’ Agent shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests delivery of such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.

(b) As soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of the Borrowers, unaudited consolidated
statements of income for the Borrowers and their Subsidiaries for such quarter
and for the period from the beginning of such fiscal year to the end of such
quarter, a consolidated balance sheet of the Borrowers as at the end of such
quarter, setting forth in each case in comparative form figures for the
corresponding period for the preceding fiscal year, together with an unaudited
consolidated statement of cash flow for the Borrowers for such quarter and for
the period from the beginning of such fiscal year to the end of such quarter,
setting forth in comparative form figures for the corresponding period for the
preceding fiscal year, accompanied by a certificate signed by the chief
financial officer of the Borrowers’ Agent, on behalf of the Borrowers, stating
that such financial statements present fairly the financial condition and cash
flow of the Borrowers and their Subsidiaries and that the same have been
prepared in accordance with GAAP (except for the absence of footnotes and
subject to year-end audit adjustments as to the interim statements); provided,
however, that so long as the Borrowers are required to file reports on Form 10-Q
with the Securities and Exchange Commission pursuant to Section 13(a) or 15(d)
of the Securities Exchange Act of 1934, as amended, the Borrowers shall be
deemed to have fulfilled their obligations to furnish the Administrative Agent
the financial statements, management letters, management reports or other
supplementary comments or reports in respect of any fiscal quarter by furnishing
to the Administrative Agent a copy of said report for such fiscal quarter by the
date prescribed in this Section 6.1(b) provided, further, that the Borrowers
shall be deemed to have made such delivery of such Form 10-Q if it shall have
timely made Electronic Delivery thereof; and provided, further, that the
Borrowers’ Agent shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests delivery of such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.

 

4



--------------------------------------------------------------------------------

(c) As soon as available and in any event within 30 days after the end of each
month, unaudited consolidated statements of income for the Borrowers and their
Subsidiaries for such month and for the period from the beginning of such fiscal
year to the end of such month, a consolidated balance sheet of the Borrowers as
at the end of such month, setting forth in each case in comparative form figures
for the corresponding period for the preceding fiscal year, together with an
unaudited consolidated statement of cash flow for the Borrowers for such month
and for the period from the beginning of such fiscal year to the end of such
month, setting forth in comparative form figures for the corresponding period
for the preceding fiscal year, accompanied by a certificate signed by the chief
financial officer of the Borrowers’ Agent, on behalf of the Borrowers, stating
that such financial statements present fairly the financial condition and cash
flow of the Borrowers and their Subsidiaries and that the same have been
prepared in accordance with GAAP (except for the absence of footnotes and
subject to year-end audit adjustments as to the interim statements).

(d) Together with the financial statements delivered pursuant to Section 6.1(a)
and (b), a Compliance Certificate in the form attached hereto as Exhibit A
signed by the chief financial officer of the Borrowers’ Agent on behalf of the
Borrowers demonstrating in reasonable detail compliance (or noncompliance, as
the case may be) with Sections 6.25, 6.26 and 6.27, as at the end of such period
and stating that as at the end of such period there did not exist any Default or
Event of Default or, if such Default or Event of Default existed, specifying the
nature and period of existence thereof and what action the Borrowers proposes to
take with respect thereto.

(e) As soon as practical and in any event no later than the close of business on
Wednesday of each week, an updated 13-week cash flow forecast of the Borrowers,
for the current week and the following 12 weeks, together with a reconciliation
of the actual cash flow of the Borrowers for the preceding week against the
forecasted results, all in form and substance satisfactory to the Administrative
Agent.

(f) As soon as practicable and in any event within the period commencing 60 days
prior to and ending 90 days after the beginning of each fiscal year of the
Borrowers, statements of forecasted consolidated and consolidating income for
the Borrowers and their Subsidiaries for each fiscal quarter in such fiscal year
and a forecasted consolidated balance sheet of the Borrowers and their
Subsidiaries as at the end of such fiscal year, together with supporting
assumptions, consistent with the financial statements for prior reporting
periods, all in reasonable detail and reasonably satisfactory in scope to
Required Lenders.

 

5



--------------------------------------------------------------------------------

(g) Promptly upon any officer of any Borrower becoming aware of any Default or
Event of Default, a notice describing the nature thereof and what action
Borrowers propose to take with respect thereto.

(h) Promptly upon any officer of any Borrower becoming aware of the occurrence
of (i) any non-exempt Prohibited Transaction with respect to any Plan or any
Controlled Group Plan, or (ii) except as could not reasonably be expected to
result in a Material Adverse Effect, any Reportable Event with respect to any
Plan or any Controlled Group Plan, such Borrower will give notice in writing to
the Lenders specifying the nature thereof and what action such Borrower proposes
to take with respect thereto. In addition, when received, a Borrower shall
provide to the Lenders copies of any notice from the PBGC of its intention to
terminate or have a trustee appointed for any Plan or, except as could not
result in a Material Adverse Effect, any Controlled Group Plan.

(i) Promptly upon any officer of a Borrower becoming aware of any matter that
has resulted or is reasonably likely to have a Material Adverse Effect, a notice
from the Borrowers’ Agent describing the nature thereof and what action
Borrowers propose to take with respect thereto.

(j) Promptly upon any officer of a Borrower becoming aware of (i) the
commencement of any action, suit, investigation, proceeding or arbitration
before any court or arbitrator or any governmental department, board, agency or
other instrumentality affecting a Borrower or any property of such Person, or to
which a Borrower is a party (other than litigation where the insurance insures
against the damages claimed and the insurer has assumed defense of the
litigation without reservation) and in which an adverse determination or result
could reasonably be expected to have a Material Adverse Effect; or (ii) any
adverse development which occurs in any litigation, arbitration or governmental
investigation or proceeding previously disclosed by a Borrower which, if
determined adversely to a Borrower would have a Material Adverse Effect, a
notice from the Borrowers’ Agent describing the nature and status thereof and
what action the Borrowers propose to take with respect thereto.

(k) Promptly upon the mailing or filing thereof, copies of each annual report,
proxy or financial statement or other report or communication sent to any
Borrower’s shareholders, and copies of all annual, regular, periodic and special
reports and registration statements which any Borrower may file or be required
to file with the Securities and Exchange Commission (or any successor thereto)
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
(or any successor thereto), or any national securities exchange, and not
otherwise

 

6



--------------------------------------------------------------------------------

required to be delivered to the Administrative Agent pursuant hereto provided,
further, that the Borrowers shall be deemed to have made such delivery of such
reports, proxies, financial statements and communications if it shall have
timely made Electronic Delivery thereof; and provided, further, that the
Borrowers’ Agent (i) shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests delivery of such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, and (ii) shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents.

(l) Promptly upon the receipt by any Borrower of any notices sent or received
under or in connection with any Pledged Note, a notice describing the nature
thereof.

(m) From time to time, such other information regarding the business, operation
and financial condition of any Borrower or Subsidiary as any Lender may
reasonably request.

2.8. Disposition of Assets. Section 6.13 of the Credit Agreement is hereby
amended by adding the following subsection after subsection (g):

(h) Divestiture Transactions; provided, however, that such transactions shall be
substantially on the terms set forth in the Divestiture Side Letter.

2.9. Restricted Payments. Section 6.18 of the Credit Agreement is hereby amended
in its entirety to read as follows:

6.18. Restricted Payments. No Borrower or Subsidiary will make any Restricted
Payments, other than, so long as no Default or Event of Default has occurred and
is continuing nor would result therefrom, (a) payments made under Acquisition
Services Agreements, (b) Restricted Payments made to repurchase Equity Interests
of any Borrower owned by an officer, director, consultant or employee of any
Borrower in connection with the termination of such officer’s, director’s,
consultant’s or employee’s employment, provided the aggregate amount of such
Restricted Payments under this Section 6.18(b) made by the Borrowers in any
fiscal year does not exceed $1,000,000, (c) Restricted Payments made from one
Borrower to another Borrower, (d) Restricted Payments consisting of dividends
(including tax payments) payable to minority owners of a Subsidiary that is not
a Wholly-Owned Subsidiary pursuant to the terms of the relevant constituent
document, (e) Restricted Payments in the form of cash payments in lieu of the
issuance of fractional shares upon conversion of any Permitted Convertible Debt,
so long as the aggregate amount of such cash payments by the Borrowers in any
fiscal year does not exceed $5,000, (f) Restricted Payments in the form of
delivery of common stock of Dolan in connection with the conversion or
settlement of any Permitted Convertible Debt, (g) payments made in

 

7



--------------------------------------------------------------------------------

satisfaction of Dolan’s obligations under Section 7.7 of the DiscoverReady LLC
Agreement, as may be amended from time to time in accordance with the terms of
this Agreement, or (h) Restricted Payments consisting of cash dividends payable
to the holders of Preferred Stock, so long as (i) the dividend rate in respect
of such Preferred Stock was approved in writing by the Administrative Agent on
or prior to the issuance thereof, and (ii) the aggregate amount of such cash
payments by the Borrowers in any fiscal year does not exceed $1,500,000.

2.10. Investments. Section 6.21 of the Credit Agreement is amended by deleting
the word “and” at the end of subsection (i) thereof, deleting the period at the
end of subsection (j) thereof and substituting “; and” therefor, and adding a
new subsection (k) as follows:

(k) Pledged Notes.

2.11. Additional Covenants. Article VI of the Credit Agreement is amended by
adding a new Section 6.31 to read in its entirety as follows:

Section 6.31. Maximum Capital Expenditures. The Borrowers and their Subsidiaries
will not permit Capital Expenditures to exceed $4,000,000 for the period of
June 1, 2013 through September 30, 2013.

2.12. Amendments. Section 8.3 of the Credit Agreement is hereby amended by
deleting the word “or” at the end of subsection (e) thereof, deleting the period
at the end of subsection (f) thereof and substituting “; or” therefor, and
adding a new subsection (g) as follows:

(g) without the consent of all of the Lenders, increase the cap on the Aggregate
Revolving Commitment set forth in the proviso at the end of the definition
thereof to more than $42,500,000.

2.13. Expenses; Indemnification. Section 9.6 of the Credit Agreement is hereby
amended by adding the following subsection after subsection (b):

(c) In addition to the foregoing, at any time after the Fifth Amendment Closing
Date, the Administrative Agent, in its sole and absolute discretion, may retain,
and Borrowers will cooperate with, a financial consultant (the “Financial
Consultant”) to conduct a detailed review of the Borrowers’ financial
statements, financial projections, existing business model, operations and
long-term credit structure. The Borrowers shall be responsible for, and timely
pay, all fees and reasonable out-of-pocket expenses and disbursements of the
Financial Consultant.

2.14. Notices. Subsection (a)(ii) of Section 13.1 of the Credit Agreement is
amended in its entirety to read as follows:

(ii) if to the Administrative Agent, addressed to the attention of James P.
Cecil, Vice President, at the following address: U.S Bank National Association,
BC-MN-H22A, 800 Nicollet Mall, Minneapolis, MN 55402, Phone: 612-303-4505, Fax:
612-303-4660;

 

8



--------------------------------------------------------------------------------

2.15. Schedules. The Pricing Schedule and Schedule 1 to the Credit Agreement are
deleted in their entirety and replaced with the Pricing Schedule and Schedule 1
attached hereto.

Section 3. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to fulfillment of the following conditions precedent:

3.1. The Borrowers and all Lenders have executed and delivered this Amendment
and the Divestiture Side Letter (or a consent thereto).

3.2. A certificate of the Secretary or Assistant Secretary (or other appropriate
officer) of each Borrower dated as of the date hereof and certifying as to the
following:

(a) a true and accurate copy of the resolutions or unanimous written consent of
such Borrower authorizing the execution, delivery, and performance of this
Amendment;

(b) the incumbency, names, titles, and signatures of the officers of such Person
authorized to execute the Loan Documents (including this Amendment and the
Divestiture Side Letter) to which such Borrower is a party and, as to the
Borrowers’ Agent, to request Loans and the issuance of Letters of Credit;

(c) there has been no amendment to the articles of incorporation, certificate of
formation, certificate of partnership or other equivalent documents of such
Borrower since true and accurate copies of the same were last delivered to the
Lenders, or specifying any changes; and

(d) the representations and warranties set forth in Section 5 of this Amendment
are true and correct.

3.3. The Administrative Agent shall have received certified copies of all
documents evidencing any necessary corporate action, consent or governmental or
regulatory approval (if any) with respect to this Amendment.

3.4. All corporate and legal proceedings relating to the Borrowers and all
instruments and agreements in connection with the transactions contemplated by
this Amendment shall be reasonably satisfactory in scope, form and substance to
the Administrative Agent, such documents where appropriate to be certified by
proper corporate or governmental authorities.

3.5. The Administrative Agent shall have received from Dolan (a) an amendment
fee in an amount equal to 0.10% of the Aggregate Commitments after giving effect
to this Amendment, for obligation to the Lenders and (b) any fees due to the
Administrative Agent and the Lenders pursuant to the terms of this Amendment to
the Loan Documents. The fees described in this Section 3.5 shall be
nonrefundable and fully earned when paid.

 

9



--------------------------------------------------------------------------------

Section 4. Events of Default; Waiver. The Borrowers have informed the
Administrative Agent and the Lenders that there may be a write down, impairment
charge, or acceleration of amortization of goodwill or other intangible assets
arising out of the Divestiture Transactions (the “Impairment Events”). As a
result of the Impairment Events, the representation and warranty set forth in
Section 5.6 of the Credit Agreement relating to a Material Adverse Effect may
not be true and correct as of the Borrowing Date of any Credit Extension
occurring after the date hereof with respect to a Substantial Portion of the
Collateral under the Collateral Documents, consisting of the assets sold in the
Divestiture Transactions or written down to give effect to the Divestiture
Transactions. Upon the date on which this Amendment becomes effective, the
Lenders shall waive any such Material Adverse Effect with respect to the assets
sold in the Divestiture Transactions or written down to give effect to the
Divestiture Transactions. The Lenders’ waiver is limited to the express terms
hereof, and nothing herein shall be deemed a waiver or forbearance by the
Lenders of any other Material Adverse Effect that may have occurred or may
occur, or any other term, condition, representation or covenant applicable to
the Borrowers under the Credit Agreement, this Amendment and any other Loan
Document. NOTWITHSTANDING THE WAIVER SET FORTH IN THIS AMENDMENT, THE LENDERS
REQUIRE STRICT COMPLIANCE BY THE BORROWERS AT ALL TIMES WITH ALL TERMS,
CONDITIONS AND PROVISIONS OF THE CREDIT AGREEMENT (AS AMENDED BY THE AMENDMENT
DOCUMENTS), THIS AMENDMENT AND ANY OTHER LOAN DOCUMENT.

Section 5. Representations, Warranties, Authority, No Adverse Claim.

5.1. Release of Claims. The Borrowers, for themselves and on behalf of their
legal representatives, successors, and assigns, hereby (a) expressly waive,
release, and relinquish the Administrative Agent and each of the Lenders from
any and all claims, offsets, defenses, affirmative defenses, and counterclaims
of any kind or nature whatsoever that the Borrowers have asserted, or might
assert, against the Administrative Agent or the Lenders with respect to the
Obligations, the Credit Agreement (including as amended by this Amendment), and
any other Loan Document, in each case arising on or before the date hereof, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof, and (b) expressly covenant and agree never to
institute, cause to be instituted, or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against the
Administrative Agent or the Lenders by reason of or in connection with any of
the foregoing matters, claims, or causes of action.

5.2. No Waiver. The execution of this Amendment and acceptance of any documents
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement (other than as specifically set forth in
Section 4 of this Amendment or the Divestiture Side Letter) or breach, default,
or event of default under any Security Document or other document held by the
Administrative Agent or the Lenders, whether or not known to the Administrative
Agent or the Lenders and whether or not existing on the date of this Amendment.

 

10



--------------------------------------------------------------------------------

5.3. Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all material respects as of
the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Credit Agreement and except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Credit Agreement as amended by
the Amendment Documents on such date that has not been waived by the Lenders.

5.4. Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into this Amendment, the Divestiture Side Letter and any other instrument or
agreement executed by such Borrower in connection with this Amendment (the
“Amendment Documents”) and has duly authorized as appropriate the execution and
delivery of the Amendment Documents and other agreements and documents executed
and delivered by such Borrower in connection herewith or therewith by proper
corporate action, and none of the Amendment Documents nor the agreements
contained herein or therein contravenes or constitutes a default under any
agreement, instrument or indenture to which such Borrower is a party or a
signatory or a provision of such Borrower’s constituent documents or any other
agreement or requirement of law, or result in the imposition of any Lien on any
of its property under any agreement binding on or applicable to such Borrower or
any of its property except, if any, in favor of the Lenders. Each Borrower
represents and warrants that no consent, approval or authorization of or
registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by such Borrower of the Amendment Documents or other agreements and
documents executed and delivered by such Borrower in connection therewith or the
performance of obligations of such Borrower therein described, except for those
which such Borrower has obtained or provided and as to which such Borrower has
delivered certified copies of documents evidencing each such action to the
Lenders.

5.5. No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 6. Limited Purpose Amendment. Notwithstanding anything contained herein,
the Amendment (a) is a limited amendment, (b) is effective only with respect to
the specific instance and the specific purpose for which it is given, (c) shall
not be effective for any other purpose, and (d) does not constitute the basis
for a waiver and, except as expressly set forth in Sections 2 and 4 of this
Amendment and the Divestiture Side Letter, and subject to Section 3 of this
Amendment, does not constitute an amendment of any of the provisions of the
Credit Agreement. Except as expressly provided in Sections 2 and 4 of this
Amendment and the Divestiture Side Letter, and subject to Section 3 of this
Amendment, (i) all of the terms and conditions of the Credit Agreement remain in
full force and effect and none of such terms and

 

11



--------------------------------------------------------------------------------

conditions are, or shall be construed as, otherwise amended or modified, and
(ii) nothing in this Amendment shall constitute a waiver by the Lenders of any
Default or Event of Default, or of any right, power or remedy available to the
Lenders under the Credit Agreement or any other Loan Document, whether any such
defaults, rights, powers or remedies presently exist or arise in the future.

Section 7. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Lenders and the Borrowers each acknowledge and affirm
that the Credit Agreement, as amended by the Amendment Documents, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Credit Agreement, except as amended by the Amendment Documents, shall
remain unmodified and in full force and effect. All references in any document
or instrument to the Credit Agreement are hereby amended and shall refer to the
Credit Agreement as amended by the Amendment Documents. Each Borrower confirms
to the Lenders that the Obligations are and continue to be secured by the
security interest granted by the Borrowers in favor of the Lenders under the
Collateral Documents, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrowers under such documents and any and all other documents and
agreements entered into with respect to the obligations under the Credit
Agreement are incorporated herein by reference and are hereby ratified and
affirmed in all respects by the Borrowers.

Section 8. Merger and Integration, Superseding Effect. This Amendment and the
other Amendment Documents, from and after the date hereof, embodies the entire
agreement and understanding between the parties hereto and supersedes and has
merged into this Amendment and the other Amendment Documents, all prior oral and
written agreements on the same subjects by and between the parties hereto with
the effect that this Amendment and the other Amendment Documents shall control
with respect to the specific subjects hereof and thereof.

Section 9. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

Section 10. Successors. The Amendment Documents shall be binding upon the
Borrowers and the Lenders and their respective successors and assigns, and shall
inure to the benefit of the Borrowers and the Lenders and the successors and
assigns of the Lenders.

 

12



--------------------------------------------------------------------------------

Section 11. Legal Expenses. As provided in Section 9.6 of the Credit Agreement,
the Borrowers agree to pay or reimburse the Administrative Agent, upon execution
of this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Administrative Agent, including filing and recording costs and fees, charges
and disbursements of outside counsel to the Administrative Agent (determined on
the basis of such counsel’s generally applicable rates, which may be higher than
the rates such counsel charges the Administrative Agent in certain matters)
and/or the allocated costs of in-house counsel.

Section 12. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 13. Counterparts. This Amendment and any other Amendment Document may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
the Amendment or any other Amendment Document may execute any such agreement by
executing a counterpart of such agreement. Signature pages delivered by
facsimile or other electronic transmission (including by email in .pdf format)
shall be considered original signatures hereto, all of which shall be equally
valid.

Section 14. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

[The next page is the signature page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have executed this Amendment as of the date
first above written.

 

THE DOLAN COMPANY By:  

/s/ Vicki J. Duncomb

Name:   Vicki J. Duncomb Title:   Chief Financial Officer

DAILY JOURNAL OF COMMERCE, INC.

DAILY REPORTER PUBLISHING COMPANY

DOLAN DLN LLC

DOLAN PUBLISHING COMPANY

DOLAN PUBLISHING FINANCE COMPANY

NOPG, L.L.C.

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President, CFO & Treasurer DISCOVERREADY
LLC By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President, Secretary & Treasurer

AMERICAN PROCESSING COMPANY, LLC

By: Dolan APC LLC, its Managing Member

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President

 

[Signature Page 1 to Fifth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

THE DAILY RECORD COMPANY, LLC

IDAHO BUSINESS REVIEW, LLC

THE JOURNAL RECORD PUBLISHING CO., LLC

LAWYER’S WEEKLY, LLC

LONG ISLAND BUSINESS NEWS, LLC

MISSOURI LAWYERS MEDIA, LLC

NEW ORLEANS PUBLISHING GROUP, L.L.C.

DATASTREAM CONTENT SOLUTIONS, LLC

LEGISLATIVE INFORMATION SERVICES OF AMERICA, LLC

FINANCE AND COMMERCE, INC.

DOLAN MEDIA HOLDING COMPANY

COUNSEL PRESS, LLC

DOLAN APC LLC

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President

ARIZONA NEWS SERVICE, LLC

FEDERAL NEWS SERVICE LLC

NATIONAL DEFAULT EXCHANGE GP, LLC

NATIONAL DEFAULT EXCHANGE HOLDINGS, LP

NATIONAL DEFAULT EXCHANGE, LP

NATIONAL DEFAULT EXCHANGE MANAGEMENT, INC.

NDEX TECHNOLOGIES, LLC

NDEX TITLE SERVICES, L.L.C.

NDEX WEST, LLC

THP / NDEX AIV CORP.

THP / NDEX AIV, L.P.

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President & Secretary

 

[Signature Page 2 to Fifth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender, as LC Issuer and as Administrative
Agent By:  

/s/ James P. Cecil

Name:   James P. Cecil Title:   Vice President

 

[Signature Page 3 to Fifth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as a Lender and Syndication Agent By:  

/s/ Kristine Netjes

Name:   Kristine Netjes Title:   Senior Vice President

 

[Signature Page 4 to Fifth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Ole Koppang

Name:   Ole Koppang Title:   Vice President

 

[Signature Page 5 to Fifth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender By:  

/s/ Alison Tregilgas

Name:   Alison Tregilgas Title:   VP

 

[Signature Page 6 to Fifth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Philip M. Raby

Name:   Philip M. Raby Title:   Senior Vice President

 

[Signature Page 7 to Fifth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Sarah R. Miller

Name:   Sarah R. Miller Title:   Vice President

 

[Signature Page 8 to Fifth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

LOAN TYPE

   APPLICABLE MARGIN  

Eurocurrency Rate

     5.50 % 

Base Rate

     4.00 % 

 

FEE TYPE

   APPLICABLE FEE RATE  

Commitment Fee

     0.65 % 